Title: To John Adams from François Adriaan Van der Kemp, 17 May 1807
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 17 May. 1807.

You shall not expect an excuse, for mÿ dilaÿing a few days to return the inclosed. Mÿ heart was too much oppressed with grief: I took refuge to Labour to assuage its pain. My young friend Mappa brought me your Lett. in mÿ garden—first I thought to keep it unopened—till I arrived home—its unusual thickness impelled me to break its seal—I perused first Cremer’s Letter—glanced over your lines—and read, more composed, your Paragraph about Selfridge’s trial—the instant I read If Luzac had been his Prosecutor—his death was not before my mind—The few following pathetic words roused me from this momentarÿ apathy by a violent shock—you told me—mÿ friend! my Luzac was no more! Since the account of Webster’s gazette of this horrible Catastrophe—we have remained in that excruciating uncertaintÿ, which is more tormenting than even the fatal dreaded events. You can form yourself an Idea of our—of Mrs v. d. Kemp’s situation, when I have told you, that in the neighbourhood of that spot, when the explosion happened, several of our relations—a Sister in Law—a niece a cousin—our best and oldest friends—Two families of Luzac and among them John—two families of Le Pole—perhaps three  that of Gyzelaer—that of Vreede, the friend of my bosom, resided—In the evening I communicated the event to Mrs v. d. K. Luzac—had been Her friend—long before She was acquainted with me—a friend of more than forty years—a friend and more than a Brother to her—when I was in confinement. They mutually respected another highlÿ—“The friendship of your estimable, virtuous, and exemplarÿ consort is highly valued by me—assure her of mÿ reciprocal affection, of my hope, if it were possible, to see her once more.
His worth indeed was Supereminent, and what can be a greater encomium of him than Your unbounded praise—and that he deserved it fullÿ. He was not sway’d by the favour of the mob, he could not be allured bÿ enticements of a Stadholderian court, neither overawed by its frowns—and though an undaunted Patriot, he preferred his own integrity above vulgar applauses—and could not be appalled by Oligarchical Leaders. When in 1780 I charged me self with the responsibility of an Ode, to screen a dear friend—every one trembled for mÿ fate–when a civil action was waved and a criminal prosecution instituted all mÿ well-wishers lost courage—and begged me—to search for Savety in a voluntarÿ exile. La Vaguion urged me, to retreat to France—even van der Capellen—de Gyzelaer entreated me, not to brave the storm. Luzac’s mind alone was congenial with mine—After a long discussion—we resolved to brave it—and were crowned with the completest success—His Request to the States of Holland—and the Remonstrance of the Academÿ in my favour, penned by Prof. v. d. Keesel—are masterpieces of criminal Law proceduresTho we now and then differed—never our differences could cool our affection—much less disunite us—He did not wish to rule—I respected his judgment—even when I could not acquiesce in its dictates —considering—that it was more mature—that he was better versed in sound Politicks—and revered Him allways—in classical learning as my Master.
Coming out of Church—I find a voluminous Letter of Mrs Busti of Philadelphia—informing us of more particulars—tho many uncertainties remain yet with regard to manÿ dear to us—
J. Romswinkel—in your time—from Leyden in the States–General his house—with Librarÿ—&c crushed—so his daughter—
Van Stavoren—then Pensionarÿ—saved from the ruins his infant child with the nurse crushed—
Prof: Rau saved with wife and Children from the ruins
Mrs Tak once my pupil—crushed with her female servant
Prof Wÿttembach’s house crushed
Prof Kluit—with his wife perished
Mrs Bennet—once under my tuition—since my amiable friend—crushed—
Mrs Pompeÿra—the Mother in Law—of my friend Le Pole perished with all the familÿ
Prof. van de Wynpersse saved
Mrs. Cunæus—wife of of one of the Magistrates—Sister of the Embassador Branssen at Versailles—perished—
The Late Secretarÿ Hubrects—with his family—
Prof Luzac was visiting Mrs—Bennet—perished in the Rapenburg—
The number of houses—crushed—or demolished afterwards by imperius necessity—amounts upwards of 400—
nearly a million of guilders had in the first was collected before the 26 of Jan.
It may be—and it is presumly, that thro your Boston friends—who may have received Dutch N. papers with more particular and accurate details—you obtain further information—oblige us further with the communication—
I intend to write more about my lost friend—but I grow too incoherent—continue you—the friend of Him—who remains
your affectionate and / devoted friend

Fr. Adr v. d. Kemp.